DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Step 1: The claims 28-45 are a method, claim 46 is media and claim 19 is an apparatus. Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101.  However, the claims 128-47 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 2A-Pong 1:  Independent claims (28, 46 and 47) recite the limitation of determining, geographic location of a user;  requesting,   and based on  the geographic location of the user, at least one story object from a story  database and associated with the an interactive game, wherein the story object  is associated with the geographic location of the user;  injecting, via the  media device, the at least one story object into at least one channel related  to the interactive game;  and causing, via the media device, to render the at least one story object.   The clams as a whole recite a method of organizing human activity.  The claimed invention requesting of story object   based on the determined geographic location of a user for injecting story into channel to render at least one story object which is a method of managing interaction between people.  The mere nominal recitation of a generic media devices and database does not 
Step 2A-Pong 2:   The claim as a whole merely describes how to generally “apply” the concept of requesting story based on the geographic location of the user and rendering story object in the computer environment. The claimed computer components (i.e., user devices, processor and software) are recited at a high level of generality and are merely invoked as tools to perform an existing story object rendering process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.

Step 2B: As noted previously, the claim as a whole merely describes how to generally “apply” the concept of rendering story object in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible 
Dependent claims 29 and 31 recites limitation of story object comprising an interactive event.  Paragraph [0029] of applicants’ specification “an interactive event” comprises at least two types of media interactions including, for  example, printing, faxing, texting, messaging, playing audio or video, making a  phone call, emailing, receiving a voice mail, controlling a device, visiting a website, and changing a channel.  Therefore, the recited limitation is further define the same abstract idea noted in claim 28.  The claim do not contain any further additional elements per step 2A prong 2.  Therefore, they are considered patent ineligible for the reasons above.     
  
Dependent claims 30 and 32 recites additional limitation of media player  (i.e., a desktop computer, a laptop, a netbook, a tablet PC, portable computer, a cell phone, video game system, an e-reader, a kiosk, television, vehicle and an appliance).  The media plyer is recited at a high-level of generality for performing the generic functions of computer functions.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Dependent claims 32-45 recites limitation further defines the same abstract idea noted in the above claims.     The claim do not contain any further additional elements per step 2A prong 2.  Therefore, they are considered patent ineligible for the reasons above.     


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 28-47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baronoff (US Pub., No., 2012/0122570 A1) in view of Larsen et  al  (US Pub., No., 2012/0236201 A1).
With respect to claim 28, Baronoff teaches a computer-implemented method of rendering content based on interactive game events, the method comprising: 
determining, via a media device, a geographic location of a user (paragraph [0113], discloses detection of the presence of the smart devices at a location or proximal to the location havening those geographic coordinates  ...); 
requesting, via the media device and based on the geographic location of the user  at least (paragraph [0013], discloses the animation may then be displayed in response to detection of the presence of the smart device at a location or proximal to the location having those geographic  coordinates.., [within the scope of requesting  based on the geographic location of the user]  ), one story object from a story database and associated with the an interactive game, wherein the story object is associated with the geographic location of the user (paragraph [0015], discloses animation elements to be associated with geographic  coordinates, which geographic coordinates are associated with animation elements .., paragraph [0059], discloses where the gaming and story may be tied to the location of the smart device as held by the human gamer and paragraph [0072], discloses database of possible object matches ); and  
causing, via the media device, to render the at least one story object (paragraph [0019], discloses a  display devices for display animation elements in the display devices of (a) overlying and (b) replacing the real-space object matching the object template  and  paragraph [0076], discloses identifying the location and rendering the correct overlay). 
Baronoff teaches the above elements including AR advertisement overlay for the traditional ads, even competitor’s ads (paragraph [0129]) and providing during a movie itself, which may provide advertising for both the AR experience and the advertiser  (paragraph [0130])  
Baronoff filed to teach the corresponding advertisement is injected, via the media device, the at least one story object into at least one channel related to the interactive game.  
However, Larsen teaches injecting, via the media device, the at least one story object into at least one channel related to the interactive game (paragraphs [0205] [0692] and [0757], discloses advertisements and digital resources may also be synchronized with time code [inject advertise content  ...).  Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify real-time rendered graphic game for a fee or as a part of other revenue generating operation of Baronoff with advertisements and digital resources may also be synchronized with time code of Larsen in order drive an awareness may results (see Larsen, paragraph [0288]). 
	With respect to claims 29, Baronoff in view of Larsen teaches elements of  claim 28, furthermore, Baronoff teaches the  method wherein the story object comprises an interactive event (paragraph [0015], discloses animation elements maybe as part of an interactive game [event]). 
(paragraph [0015], discloses player operating the user devices). 
With respect to claims 31 Baronoff in view of Larsen teaches elements of  claim 28, furthermore, Baronoff teaches the  method wherein the at least one story object comprises a transmedia story object (paragraph [0038], discloses providing a story-drive augmented reality (AR) experience that includes a plurlity of scenarios  ...). 
With respect to claims 32, Baronoff in view of Larsen teaches elements of  claim 28, furthermore, Baronoff teaches the  method  wherein the media player is selected from the group consisting of: a desktop computer, a laptop, a netbook, a tablet PC, a portable computer, a cell phone, a video game system, an e-reader, a kiosk, a television, a vehicle, and an appliance (paragraph [0089], discloses user’s smart devise , home computer/laptop, or any number of other devise used within the example scenario).
  With respect to claims 33, Baronoff in view of Larsen teaches elements of  claim 28, furthermore, Baronoff teaches the  method  wherein the geographic location comprises at least one of the following: an IP address, a postal code, a city, and a county(paragraph [0015], discloses geographic location to particular se of geographic coordinates) . 
With respect to claims 34, Baronoff in view of Larsen teaches elements of  claim 28, furthermore, Baronoff teaches the  method wherein the geographic location is based on a movement of the user (paragraph [0020], discloses sensing by the user device, movement of the user) . 
(paragraph [0115], discloses the AR engine may then easily  recognize markers [injection point] on the known building [channel], and provide a realistic virtual overlay based on those marker). 
With respect to claims 36, Baronoff in view of Hayes teaches elements of claim 35 including purchase in game advertising, such as having their billboard ad camping trigger and AR advertisement overlay, which may draw add attention to their traditional campaign (paragraph [0129]) and certain clues may be provided during a television advertisement (paragraph [0130]) .   Nevertheless, Baronoff does not explicitly teach wherein the step of injecting the story object include injecting the story object at the injection point. 
However, Larsen teaches further comprising wherein the step of injecting the story object include injecting the story object at the injection point (paragraph [0389], discloses timestamp for at least on block of inserted text and paragraph [0390], discloses slide is inserted at the beginning of the .., time code [injection point).   Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify the system of Baronoff with time button and timestamp for at least on block of inserted text of Larson  in order insert  advertisement.  

 	With respect to claims 37 Baronoff in view of Larsen teaches elements of claim 25, furthermore, Baronoff teaches the method further comprising based on the geographic location of the user (paragraph [0015], discloses displying an animation element at geographic location 
However Larsen teaches identifying the injection point (paragraph [0389], discloses timestamp for at least on block of inserted text and paragraph [0390], discloses slide is inserted at the beginning of the .., time code [injection point]).   Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify the system of Baronoff with time button and timestamp for at least on block of inserted text of Larson  in order insert  advertisement.  
With respect to claims 38 Baronoff in view of Larsen teaches elements of claim 35, furthermore, Baronoff teach the method further identifying the injection point based on at least one of the following: a user profile, a time, a date, a user preference, and the media device (paragraph [0059], discloses where the gaming and story may be tied to the location of smart devices). 
 With respect to claims 39 Baronoff in view of Larsen teaches elements of claim 28 furthermore, Baronoff teach the method wherein the geolocation of the user comprises a physical store location (paragraph [0113], discloses the smart devices at a location or proximal to location having those geographic coordinates and paragraph [0115], discloses the AR engine may then easily recognize markers [injection point] on the known building). 

(paragraph [0113], discloses animation may be displayed in response to detection the presence of smart device at allocation). 

With respect to claims 41, Baronoff in view of Larsen teaches elements of claim 40, furthermore, Baronoff teaches the method further comprising the advertising content into the at least one channel related to the interactive game (paragraph [0015], discloses an interactive game and paragraph [0129], discloses brand partner may purchase in-game advertising, such as having their billboard ad campaign trigger and AR advertisement overlay).   Baronoff failed to teach the corresponding advertisement is injecting into game.  
However, Larsen taches injecting advertisement into game (paragraph [0357], discloses advertisement may be integrated as event within transmedia narrative).  Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify real-time rendered graphic game for a fee or as a part of other revenue generating operation of Baronoff with advertisements and digital resources may also be synchronized with time code of Larsen in order drive an awareness may results (see Larsen, paragraph [0288]). 
With respect to claims 42, Baronoff in view of Larsen teaches elements of claim 41, furthermore, Baronoff teaches the method further comprising injecting the advertising content at an injection point determined based on at least one of the following: a user characteristic, the  (paragraph [0113], discloses animation may be displayed in response to detection the presence of smart device at allocation). 
With respect to claims 43 Baronoff in view of Larsen teaches elements of  claim 28, furthermore, Baronoff teaches the  method  further comprising updating and rendering a progress bar representing interactive events associated with the interactive game (paragraph [0015], discloses an interactive game in which player operation the user devices.., two or more of the plurlity of users devices  ). 
With respect to claims 44 Baronoff in view of Larsen teaches elements of  claim 43, furthermore, Baronoff teaches the  method   further comprising updating the progress bar in real-time upon at least one completed interactive event (paragraph [0117], discloses scenario slues may be provided based on single user goal completion and/or multi user goal completion.  For example, a clue may be unlocked when a plurality of users are each located in a specific location [updating the progress bar in a real-time]). 
With respect to claims 45, Baronoff in view of Larsen teaches elements of  claim 28, furthermore, Baronoff teaches the  method   wherein the story objects comprises a representation of at least one of the following: a trophy, a badge, a collectible, a currency, and an inventory object (paragraph [0090], disclose user an animated wallet in which to store game currency ) . 

With respect to claim 46, Baronoff teaches a non-transitory computer-readable storage medium on which are stored software instructions executable by a processor to perform operation comprising: 
(paragraph [0113], discloses detection of the presence of the smart devices at a location or proximal to the location havening those geographic coordinates  ...); 
requesting, via the media device and based on the geographic location of the user  at least (paragraph [0013], discloses the animation may then be displayed in response to detection of the presence of the smart device at a location or proximal to the location having those geographic  coordinates.., [within the scope of requesting  based on the geographic location of the user]  ), one story object from a story database and associated with the an interactive game, wherein the story object is associated with the geographic location of the user (paragraph [0015], discloses animation elements to be associated with geographic  coordinates, which geographic coordinates are associated with animation elements .., paragraph [0059], discloses where the gaming and story may be tied to the location of the smart device as held by the human gamer and paragraph [0072], discloses database of possible object matches ); and  
causing, via the media device, to render the at least one story object (paragraph [0019], discloses a  display devices for display animation elements in the display devices of (a) overlying and (b) replacing the real-space object matching the object template  and  paragraph [0076], discloses identifying the location and rendering the correct overlay). 
Baronoff teaches the above elements including AR advertisement overlay for the traditional ads, even competitor’s ads (paragraph [0129]) and providing during a movie itself, which may provide advertising for both the AR experience and the advertiser  (paragraph [0130])  

However, Larsen teaches injecting, via the media device, the at least one story object into at least one channel related to the interactive game (paragraphs [0205] [0692] and [0757], discloses advertisements and digital resources may also be synchronized with time code [inject advertise content  ...).  Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify real-time rendered graphic game for a fee or as a part of other revenue generating operation of Baronoff with advertisements and digital resources may also be synchronized with time code of Larsen in order drive an awareness may results (see Larsen, paragraph [0288]). 
With respect to claim 47, Baronoff teaches a computer-based interactive game apparatus comprising: 
a processor (Fig. 4, 402 discloses processor and paragraph [0007], discloses associating, by a process, an element with the geographic coordinate);
a non-transitory computer-readable storage medium on which are stored software instructions executable by a processor (paragraph [0069], discloses one or more servers may include a hardware computer readable medium, e.g., memory 403, within instructions to cause a processor .., execute a set of steps...,) to perform operation comprising: 
determining, via a media device, a geographic location of a user (paragraph [0113], discloses detection of the presence of the smart devices at a location or proximal to the location havening those geographic coordinates  ...); 
(paragraph [0013], discloses the animation may then be displayed in response to detection of the presence of the smart device at a location or proximal to the location having those geographic  coordinates.., [within the scope of requesting  based on the geographic location of the user]  ), one story object from a story database and associated with the an interactive game, wherein the story object is associated with the geographic location of the user (paragraph [0015], discloses animation elements to be associated with geographic  coordinates, which geographic coordinates are associated with animation elements .., paragraph [0059], discloses where the gaming and story may be tied to the location of the smart device as held by the human gamer and paragraph [0072], discloses database of possible object matches ); and  
causing, via the media device, to render the at least one story object (paragraph [0019], discloses a  display devices for display animation elements in the display devices of (a) overlying and (b) replacing the real-space object matching the object template  and  paragraph [0076], discloses identifying the location and rendering the correct overlay). 
Baronoff teaches the above elements including AR advertisement overlay for the traditional ads, even competitor’s ads (paragraph [0129]) and providing during a movie itself, which may provide advertising for both the AR experience and the advertiser  (paragraph [0130]). Baronoff filed to teach the corresponding advertisement is injected, via the media device, the at least one story object into at least one channel related to the interactive game.  
However, Larsen teaches injecting, via the media device, the at least one story object into at least one channel related to the interactive game (paragraphs [0205] [0692] and [0757], discloses advertisements and digital resources may also be synchronized with time code [inject advertise content  ...).  Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify real-time rendered graphic game for a fee or as a part of other revenue generating operation of Baronoff with advertisements and digital resources may also be synchronized with time code of Larsen in order drive an awareness may results (see Larsen, paragraph [0288]). 
The following prior arts applied in this office action:
Baronoff (US Pub., No., 2012/0122570 A1) discloses a persistent, multi-player game, most likely story-based, involving the use of a smart phone, cell phone and/or other wireless device (while remaining multi-platform in nature), where the gaming and story may be tied to the location of the smart phone, cell phone and/or other wireless device (while remaining multi-platform) as held by the human gamer 
Larsen et al (US Pub., No., 2012/0236201 A1) discloses various techniques are disclosed for authoring and/or presenting packages of multimedia content. In at least one embodiment, the digital multimedia package may include video content, audio content, and text transcription content representing a transcription of the audio content.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271.  The examiner can normally be reached on 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/SABA DAGNEW/Primary Examiner, Art Unit 3682